DETAILED ACTION
	The Information Disclosure Statement filed on May 10, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deike (US 4,645,084) in view of Jacob (US 8,061,277).
Deike discloses a vehicle that can be utilized for a method of mounting equipment. The vehicle is comprised of an extending robotic arm that can accommodate and operate various tool working heads including a drill, hammer or chainsaw as well as an operator bucket for a worker. The working heads are interchangeable on the end of the arm and can be stored on the vehicle when not in use.  The robotic arm is operable to work on a horizontal surface, as shown in figures 2 and 3 or a vertical surface also shown in figure 3. 
Deike discloses the system above, however, Deike does not show the vehicle to travel on the rails of a railway track. Jacob discloses a vehicle comprised of road wheels and retractable rail wheels. The rail wheels are lowered to engage the rails of a railway track to allow the vehicle to travel along the rails and perform maintenance along the railway. It would have been obvious to one of ordinary skill in the art to have applied rail wheels, like that of Jacob, to a vehicle, like that of Deike with the expected result of providing a versatile work vehicle like that of Deike with an additional travel feature so as to perform various maintenance tasks along a railway. 
Allowable Subject Matter
Claims 4, 11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
June 10, 2021